Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.
Response to Amendment
In response to the amendments filed 9/29/2022: 
Claims 12-14, 16-17, and 19-23 are pending in the current application. Claims 1 has been amended. Claim 15 is canceled. 
Claim Objections
Claim 1 recites “…a chamber filled with a phase-changing medium is provided, the phase-changing medium comprising water, which chamber…” in line 10. It is unclear if this chamber is the same as the recited italic chamber, or another chamber or connecting portion containing the medium. For the purpose of compact prosecution, the “…which chamber...” will be interpreted as “…wherein the chamber…” Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 13 recites “…(i) the chamber is arranged on an inner side of a wall of the voltage accumulator which faces the interior space of the voltage accumulator housing…”. It does not appear that this configuration is possible in light of the independent claim recitation “…in a region of the emergency degassing opening of the at least one storage cell outside of the voltage accumulator housing, a chamber filled with a phase-changing medium is provided…”. 
Claim 13 recites the limitation "the wall" in lines 5 and 7.  There is insufficient antecedent basis for this limitation in the claim given that either (ii) or (iii) is selected. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-13, 19-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 2014/0234687) in view of Fees et al. (US 2018/0123201)
Regarding claim 12, Fuhr teaches a voltage accumulator for a vehicle, comprising: 
a voltage accumulator housing, formed by tray 42 and a thermally conductive plate 43 coupled with to a lower portion of the tray (P45.55; Fig. 7.10A.13); 
at least one storage cell 24, which is arranged in an interior space of the voltage accumulator housing 42/43 (P45) and which has an emergency degassing opening, or vent 52 (P48.63) which, in an event of an overshoot of a predefined internal storage cell pressure, opens and permits a venting of hot gas from an interior of the storage cell 24 into the interior space 50 of the voltage accumulator housing 42 (P48.57.63; Fig. 9), wherein, 
in a region of the emergency degassing opening 52 of the at least one storage cell 24 outside of the voltage accumulator housing 42, a chamber, or channels/tubes 74 filled with a phase-changing medium is provided, the phase-changing medium comprising water (P79.83; Fig. 10A), which chamber 74, in an event of an escape of hot gas, is acted on indirectly or directly by the hot gas (P59), whereby heat is input into the phase-changing medium, and the phase-changing medium undergoes heat-up and/or transitions to a high-energy aggregate state (P59.79.83; Fig. 10A), and 
the chamber 74 is configured such that the heat input into the phase-changing medium is discharged via the phase-changing medium out of the chamber and into an environment external to the interior space of the voltage accumulator housing,
Fuhr is silent int teaching the phase-changing medium passing through a pressure-relief valve provided in or on the chamber; however, Fees, in a similar field of endeavor related to battery storage, teaches management of a liquid coolant in a circuit for a battery.
Fees teaches using a pressure-relief valve, or valve 635 to control the pressure of a cooling fluid flow path. The valve may be arranged at the inlet or outlet of the flow path, where the medium flows through it (P61-63; Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a pressure-relief valve in the chamber of Fuhr to control the pressure differential of the cooling medium as taught by Fees.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Regarding claim 13, modified Fuhr teaches the chamber is arranged on an outer side of a wall 43 of the voltage accumulator which is averted from the interior space of the voltage accumulator housing 42 (P95-96; Fig. 13-14). 
Regarding claim 19, modified Fuhr teaches the phase-changing medium further comprises an antifreezing substance, or a water-glycol mixture (P83). 
Regarding claim 20, modified Fuhr teaches a pressure equalization device, or opening or exit, provided in one wall of the voltage accumulator housing, or tray 42, via which pressure equalization device gas, or gases vented from cells which are located in the interior space of the voltage accumulator housing 42 are discharged into the surrounding environment (P64). 
Regarding claim 22, modified Fuhr teaches a vehicle comprising a voltage accumulator according to claim 1 (P41; Fig. 1-2). 
Regarding claim 23, modified Fuhr teaches the antifreezing substance comprises alcohol, or glycol (P83). 

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Fuhr in view of Fees, as applied to at least claim 12 above, and further in view of Shimizu et al. (US 2014/0308550).
Regarding claim 14, modified Fuhr is silent in teaching the voltage accumulator housing comprises an upper wall, in relation to the direction of gravitational force, the emergency degassing opening of the at least one storage cell faces the upper wall, and the chamber is provided on or in the upper wall; however, Shimizu, in a similar field of endeavor teaches including an emergency degassing opening for an overshoot in internal pressure of storage cells may be on the top/bottom/ or both of a storage cell  (P11-12.27-30; Fig. 2.10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the voltage accumulator housing comprises an upper wall, in relation to the direction of gravitational force, the emergency degassing opening of the at least one storage cell faces the upper wall, and the chamber is provided on or in the upper wall, or to simply change the positioning of the chamber and the opening from the bottom to the top since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04 VI C
The results are not unexpected because merely moving the degassing and chamber from the bottom to the top (or likewise simply duplicating the structure as taught by Shimizu) does not change the function of the degassing opening, or the chamber and provides the exact functionality as taught by Fuhr, of cooling down a battery system. 
Claims 12, 16, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Fuhr et al. (US 2014/0234687) in view of Eisenhour (US 20120003515). 
Regarding claim 12, Fuhr teaches a voltage accumulator for a vehicle, comprising: 
a voltage accumulator housing, formed by tray 42 and a thermally conductive plate 43 coupled with to a lower portion of the tray (P45.55; Fig. 7.10A.13); 
at least one storage cell 24, which is arranged in an interior space of the voltage accumulator housing 42/43 (P45) and which has an emergency degassing opening, or vent 52 (P48.63) which, in an event of an overshoot of a predefined internal storage cell pressure, opens and permits a venting of hot gas from an interior of the storage cell 24 into the interior space 50 of the voltage accumulator housing 42 (P48.57.63; Fig. 9), wherein, 
in a region of the emergency degassing opening 52 of the at least one storage cell 24 outside of the voltage accumulator housing 42, a chamber, or channels/tubes 74 filled with a phase-changing medium is provided, the phase-changing medium comprising water (P79.83; Fig. 10A), which chamber 74, in an event of an escape of hot gas, is acted on indirectly or directly by the hot gas (P59), whereby heat is input into the phase-changing medium, and the phase-changing medium undergoes heat-up and/or transitions to a high-energy aggregate state (P59.79.83; Fig. 10A), and 
the chamber 74 is configured such that the heat input into the phase-changing medium is discharged via the phase-changing medium out of the chamber and into an environment external to the interior space of the voltage accumulator housing,
Fuhr is silent int teaching the phase-changing medium passing through a pressure-relief valve provided in or on the chamber; however, Eisenhour, in a similar field of endeavor related to a battery with a cooling system, teaches using a phase change medium as a coolant. 
Eisenhour teaches that when phase change coolant is circulated when removing heat from the battery, it will change to a vapor phase. Eisenhour teaches removing the vapor phase of the coolant from the coolant flow with a pressure-relief valve 38 connected to the coolant chamber 28 to help achieve rapid cooling (P28-39; Fig. 2-4). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a pressure-relief valve on the channel/chamber of Fuhr that the phase-changing medium in vapor phase flows through in order to improve cooling of the system, as taught by Eisenhour. The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C). 
The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112)
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977).
Regarding claim 16, modified Fuhr in view of Eisenhour teaches the chamber and the pressure-relief valve are closed up to a predefined pressure (P35-38). 
Regarding claim 19, modified Fuhr teaches the phase-changing medium further comprises an antifreezing substance, or a water-glycol mixture (P83).
Regarding claim 20, modified Fuhr teaches a pressure equalization device, or opening or exit, provided in one wall of the voltage accumulator housing, or tray 42, via which pressure equalization device gas, or gases vented from cells which are located in the interior space of the voltage accumulator housing 42 are discharged into the surrounding environment (P64). 
Regarding claim 22, modified Fuhr teaches a vehicle comprising a voltage accumulator according to claim 1 (P41; Fig. 1-2). 
Regarding claim 23, modified Fuhr teaches the antifreezing substance comprises alcohol, or glycol (P83). 
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fuhr in view of Eisenhour, as applied to at least claim 12 above, and further in view of Ho et al. (KR 20160109513A). 
Regarding claim 17, modified Fuhr is silent in teaching an acoustic signal generator is provided in the pressure-relief valve, on the pressure relief valve, or in a channel between the pressure-relief valve and a discharge opening of the channel into the environment, and the signal generator generates an acoustic hazard signal by way of the outflux of phase-changing medium into the environment.; however, Ho, in a similar field of endeavor related to a voltage accumulator, teaches including an acoustic signal generator, or a noise generating unit in a pipe/chamber with the discharge opening of into the environment (P12) to provide a warning (P31) the signal generator generates an acoustic hazard signal by way of the outflux of gases into the environment to send signal of potentially harmful gases being released (P32. 45-60). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to provide the acoustic signal generator in a channel between the pressure-relief valve and a discharge opening of the channel into the environment of modified Fuhr, as taught by Ho where the signal generator generates an acoustic hazard signal by way of the outflux of gases into the environment to signal a safety operation. 
Claims 12-14, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. (US 20140308550) in view of Fuhr et al. (US 2014/0234687) and Fees et al. (US 2018/0123201). 
Regarding claim 12, Shimizu teaches a voltage accumulator for a vehicle, comprising: 
a voltage accumulator housing 20; 
at least one storage cell 100, which is arranged in an interior space of the voltage accumulator housing and which has an emergency degassing opening 8a (which, in an event of an overshoot of a predefined internal storage cell pressure, opens and permits a venting of hot gas from an interior of the storage cell into the interior space of the voltage accumulator housing P43-50; Fig. 2). 
Shimizu is silent in teaching that in a region of the emergency degassing opening of the at least one storage cell outside of the voltage accumulator housing, a chamber filled with a phase-changing medium is provided, which chamber, in an event of an escape of hot gas, is acted on indirectly or directly by the hot gas, whereby heat is input into the phase-changing medium, and the phase-changing medium undergoes heat-up and/or transitions to a high-energy aggregate state, and the chamber is configured such that the heat input into the phase-changing medium is discharged via the phase-changing medium out of the chamber and into an environment external to the interior space of the voltage accumulator housing; however, Fuhr, in a similar field of endeavor related to batteries with cooling systems, teaches a chamber filled with phase change material outside and joined to a wall of a module where gases of a storage cell are vented. 
Fuhr teaches that in a region of the emergency degassing opening 52 of the at least one storage cell 24 outside of the voltage accumulator housing 42, a chamber, or channels/tubes 74 filled with a phase-changing medium is provided, the phase-changing medium comprising water (P79.83; Fig. 10A), which chamber 74, in an event of an escape of hot gas, is acted on indirectly or directly by the hot gas (P59), whereby heat is input into the phase-changing medium, and the phase-changing medium undergoes heat-up and/or transitions to a high-energy aggregate state (P59.79.83; Fig. 10A), and the chamber 74 is configured such that the heat input into the phase-changing medium is discharged via the phase-changing medium out of the chamber and into an environment external to the interior space of the voltage accumulator housing to improve cooling of a battery system. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the chamber of Fuhr disposed on the outer wall of the housing of Shimizu 52/62, to improve efficient cooling of the battery. 
Modified Shimizu in view of Fuhr is silent in teaching the phase-changing medium passing through a pressure-relief valve provided in or on the chamber; however, Fees, in a similar field of endeavor related to battery storage, teaches management of a liquid coolant in a circuit for a battery.
Fees teaches using a pressure-relief valve, or valve 635 to control the pressure of a cooling fluid flow path. The valve may be arranged at the inlet or outlet of the flow path, where the medium flows through it (P61-63; Fig. 6). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a pressure-relief valve in the chamber of modified Shimizu to control the pressure differential of the cooling medium as taught by Fees.  The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art (MPEP 2143, Exemplary Rationale C).
Regarding claim 13, modified Shimizu in view of Fuhr teaches the chamber is arranged on an outer side of a wall of the voltage accumulator which is averted from the interior space of the voltage accumulator housing. 
Regarding claim 14, modified Shimizu in view of Fuhr teaches the voltage accumulator housing comprises an upper wall 52, in relation to the direction of gravitational force, the emergency degassing opening 8a of the at least one storage cell 100 faces the upper wall, and the chamber (taught by Fuhr) is provided on or in the upper wall, or linked on the opposite surface of a thermal plate/housing where the gas is released (Fig. 10.13-15). 
Regarding claim 19, modified Shimizu in view of Fuhr teaches the phase-changing medium further comprises an antifreezing substance, or a water-glycol mixture (P83).
Regarding claim 20, modified Shimizu teaches a pressure equalization device, or exhaust port 53 is provided in one wall of the housing 20/52 via which pressure equalization device gas which is located in the interior space of the housing is discharged into the environment (P43-47.5457; Fig. 2). 
Regarding claim 22, modified Shimizu teaches a vehicle comprising a voltage accumulator according to claim 1 (P85). 
Regarding claim 23, modified Shimizu in view of Fuhr teaches the antifreezing substance comprises alcohol, or glycol (P83). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Fuhr and Fees as applied to at least claim 20 above, and further in view of Kusunoki et al. (US 2015/0072184).
Regarding claim 21, modified Shimizu is silent in teaching the pressure equalization device comprises a semi-permeable membrane through which water vapor is discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space; however, Kusunoki, in a similar field of endeavor related to voltage apparatus modules, teaches a pressure equalization device, or opening in a wall of the housing that discharges gas in the housing into the environment (P108-113). 
Kusunoki teaches including a semi-permeable membrane through which water vapor, or internal gases are discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space to prevent the device from short circuiting (P108-112). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include a semi-permeable membrane in the pressure equalization device of modified Shimizu through which water vapor is discharged from the interior space into the environment, but which prevents any ingress of water from the environment into the interior space to prevent short-circuiting, as taught by Kusonoki. 
Response to Arguments 
Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Amanda Rosenbaum/            Examiner, Art Unit 1729                                                                                                                                                                                            
/ULA C RUDDOCK/            Supervisory Patent Examiner, Art Unit 1729